



COURT OF APPEAL FOR ONTARIO

CITATION: Cooper v. Camack, 2018 ONCA 982

DATE: 20181204

DOCKET: C64825

Hourigan, Nordheimer and Harvison Young JJ.A.

BETWEEN

Sharon Cooper

Appellant

and

Donald Camack

Respondent

Margaret Osadet, for the appellant

Michael Miller, for the respondent

Heard: December 3, 2018

On appeal from the judgment of Justice P.A. Douglas of
    the Superior Court of Justice, dated December 15, 2017.

APPEAL BOOK ENDORSEMENT

[1]

The appellant appeals the order of Justice P.A. Douglas, which affirmed
    the validity of a domestic contract executed by the parties. We see no error in
    the trial judges analysis or conclusions. He thoroughly considered and
    rejected the arguments made by the appellant in support of her submission that
    the agreement be set aside. On appeal, the appellant advances an argument to
    set aside the waiver of the right to spousal support based on s. 33(4)(a) of
    the
Family Law Act
. That argument was not advanced below and
    accordingly, we decline to consider it on appeal.

[2]

The appeal is dismissed. In the circumstances, we make an order of no
    costs for the appeal.


